Citation Nr: 1805927	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-45 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include secondary to service connected disease or injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In November 2009 correspondence, the Veteran requested a hearing before an Indianapolis RO hearing official. However in March 2010 correspondence, the Veteran, through his representative, withdrew his request. As such, the request is considered withdrawn. 

The Board denied the Veteran's claim for entitlement to service connection for depression in December 2015. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). A June 2017 memorandum decision of the Court vacated and remanded the December 2015 decision. As such, the issue of entitlement to service connection is again before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to service connection for depression. VA outpatient treatment records from January and April 2004 reflect the Veteran had "stigmata of depression," while a clinician noted in November 2007 that the Veteran appeared "clearly depressed." Records dated May 2005 from the Veteran's treating orthopedist reference a past medical history of depression. During this period, private outpatient treatment records dated 2000 to 2006 reflect the Veteran endorsed depression and difficulty sleeping. 

The record contains a July 2006 Social Security Administration psychiatric review examination. Regarding functional limitations due to depression, it was found the Veteran exhibited mild restriction of activities of daily living; no difficulties in maintaining social functioning; and mild difficulties maintaining concentration, persistence, or pace. VA outpatient records dated December 2013 and December 2014 included complaints of and an assessment of chronic depression. Thereafter, in a May 2015 VA examination for Parkinson's disease, the VA examiner reported the Veteran displayed a mild manifestation of depression due to Parkinson's disease or its treatment. 

The record reflects the Veteran was afforded a VA psychological examination in July 2013. The VA examiner indicated the Veteran had been diagnosed with a mental disorder but found the Veteran did not have a diagnosis of any psychological condition. The VA examiner reported the Veteran did not feel he had any mental health symptoms on the day of the examination, and that his mental status examination was within normal limits. The VA examiner noted the Veteran displayed good memory and concentration, euthymic mood and congruent affect, with no cognitive deficits evidenced or reported. The Veteran's relaxed and pleasant demeanor, excellent eye contact, and ability to establish a very good rapport were further noted in the examination report. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA examiner noted the Veteran was diagnosed with a mental disorder, no current diagnosis was provided based upon the mental functioning of the Veteran on the day of the examination. 

The Board finds it must remand the claim for an opinion to determine the nature and etiology of the Veteran's depression.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, the Veteran should be scheduled for a VA psychological or psychiatric examination (by a clinician other than the examiner who conducted the July 2013 examination). The VA examiner should:

Identify whether the Veteran has a psychiatric disorder consistent with either version of DSM.

Assuming a valid diagnosis, is there any relationship (causation or aggravation) between the disorder and a service connected disease or injury?

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's disorder is related to his active service?

If the appellant does not warrant a diagnosis, the examiner must explain the difference between warranting a diagnosis and having a manifestation of depression or anxiety.

A detailed rationale for the opinion must be provided. Attention is invited to the July 2006 Social Security Administration psychiatric review examination and VA and private outpatient treatment records referenced above, which reflect a history of depression and the Veteran's reports of associated complaints.

The underlying reasons for any opinions expressed must be included in the report. 
	
3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

